                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         MARIO LANDEROS JIMENEZ,                           Case No. 19-cv-07996-NC
                                  11
                                                      Plaintiff,                           ORDER RE: PETITION FOR
Northern District of California




                                  12                                                       HABEAS CORPUS
 United States District Court




                                                v.
                                  13                                                       Re: Dkt. No. 1
                                         CHAD WOLF, et al.,
                                  14
                                                      Defendants.
                                  15
                                  16
                                  17         Habeas petitioner Mario Landeros Jimenez has been detained by Immigration and
                                  18   Customs Enforcement (“ICE”) since January 2019 pending removal proceedings. See Dkt.
                                  19   No. 1. According to Landeros Jimenez, respondent federal officers’ failure to provide him
                                  20   with a bond hearing after holding him for nearly a year in custody is unlawful under the
                                  21   Fifth Amendment, Eighth Amendment, and Section 504 of the Rehabilitation Act. Id.
                                  22   Landeros Jimenez now seeks a writ of habeas corpus or, in the alternative, a bond hearing
                                  23   before an immigration judge (“IJ”). Id.
                                  24         The Court GRANTS Landeros Jimenez’s petition as to his first claim under the due
                                  25   process clause of the Fifth Amendment. Respondents must release Landeros Jimenez from
                                  26   custody or provide him with a bond hearing before an IJ within 30 days of this order. If
                                  27   the IJ does not issue a decision within 14 days of the bond hearing, Landeros Jimenez must
                                  28   be released from detention.
                                  1    I.   Factual Background and Procedural History
                                  2           The relevant facts are not in dispute. Landeros Jimenez is a Mexican citizen who
                                  3    most recently entered the United States in 2008. See Dkt. No. 1, Ex. BB at 3. In January
                                  4    2018, Landeros Jimenez and his brother were arrested in Sacramento, California for
                                  5    possession of 47 pounds of methamphetamine for sale. Id., Ex. I at 4. After he suffered a
                                  6    psychiatric break in the Sacramento County jail, Landeros Jimenez was involuntarily
                                  7    committed and diagnosed with schizophrenia. See id., Ex. K. A year later, on January 16,
                                  8    2019, Landeros Jimenez pled guilty to acting as an Accessory After the Fact, Cal. Pen.
                                  9    Code § 32, and was sentenced to three years in custody. Id., Ex. J.
                                  10          Upon his release from Sacramento County Jail on January 17, 2019, for time
                                  11   served, Landeros Jimenez was detained by ICE and placed into removal proceedings at the
Northern District of California




                                  12   Mesa Verde Detention Center. Id., Ex. A at 1. Due to his history of schizophrenia, the
 United States District Court




                                  13   immigration court spent the next five months resolving whether Landeros Jimenez was
                                  14   competent to proceed pro se.1 See Dkt. No. 12-2 (“Burgus Decl.”), Ex. A at 6–8, 15; id.
                                  15   Ex. B at 4–5. On May 3, 2016, after the IJ finally determined that Landeros Jimenez was
                                  16   competent to represent himself, Landeros Jimenez’s current counsel appeared on his
                                  17   behalf. See id., Ex. D at 5–7.
                                  18          On June 5, 2019, Landeros Jimenez appeared for a master calendar hearing. See id.,
                                  19   Ex. E. He conceded removability but sought asylum. Id. at 5. On July 19 and August 30,
                                  20   2019, the IJ held two hearings on the merits of Landeros Jimenez’s application for asylum.
                                  21   Id. In the meantime, Landeros Jimenez requested a custody redetermination hearing
                                  22   pursuant to Franco-Gonzalez and separately filed a motion for a bond hearing. See Dkt.
                                  23   No. 1, Exs. Y, V. The IJ denied both requests. See id., Exs. X, Y. Landeros Jimenez
                                  24   appealed both decisions on August 2, 2019. See Burgus Decl. ¶ 12.
                                  25
                                  26   1
                                         Pursuant to a class action settlement, an IJ must screen unrepresented individuals to
                                  27   determine whether they are mentally competent to represent himself. See Franco-
                                       Gonzalez v. Holder, Case No. 10-cv-02211-DMG, 2014 U.S. Dist. LEXIS 156812, at *7–
                                  28   13 (C.D. Cal. Oct. 29, 2014). If some evidence indicates that an individual may be
                                       incompetent, the IJ must then conduct a judicial competency inquiry. Id. at *23–36.
                                                                                      2
                                  1           On October 1, 2019, the IJ issued a written order denying Landeros Jimenez’s
                                  2    asylum application. See Dkt. No. 1, Ex. BB. Landeros Jimenez’s appeal of that order to
                                  3    the Board of Immigration Appeals (“BIA”) is still pending. See id., Ex. CC.
                                  4           On November 8, 2019, the BIA dismissed Landeros Jimenez’s appeal of the IJ’s
                                  5    bond decision. See id., Ex. F. The BIA concluded that the IJ properly denied Landeros
                                  6    Jimenez’s request for a Franco-Gonzalez custody redetermination hearing and did not
                                  7    have jurisdiction to consider his request for a bond hearing under 8 U.S.C. § 1226(c). Id.
                                  8    at 2–3. The BIA also noted that it lacked authority to determine whether Landeros
                                  9    Jimenez’s detention was unconstitutional. Id. at 3.
                                  10          On December 5, 2019, Landeros Jimenez filed the habeas petition now before the
                                  11   Court. See Dkt. No. 1. All parties have consented to the jurisdiction of a magistrate judge.
                                       See Dkt. Nos. 5, 10.
Northern District of California




                                  12
 United States District Court




                                  13   II.   Discussion
                                  14         A.   Jurisdiction and Venue
                                  15          As noted above, Landeros Jimenez is currently being held pursuant to 8 U.S.C.

                                  16   § 1226(c) in the Mesa Verde Detention Center, which lies outside this district. Thus, a

                                  17   brief discussion of jurisdiction and venue is warranted.

                                  18          The Court has jurisdiction under 28 U.S.C. §§ 1331, 2241 to consider constitutional

                                  19   challenges to Landeros Jimenez’s continued detention under 8 U.S.C. § 1226(c). See

                                  20   Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018) (“[I]t is clear that we have

                                  21   jurisdiction over petitioners’ claims, as does the district court.”). Respondents do not

                                  22   argue otherwise or challenge the Court’s jurisdiction in any way.

                                  23          As to venue, Landeros Jimenez alleges that at least one of the respondent officers

                                  24   reside in this district and that he is being detained under the authority of the San Francisco

                                  25   Field Office Director. See Dkt. No. ¶ 10. He also alleges that he was placed in detention

                                  26   by the San Francisco Field Office of ICE Enforcement & Removal Operations and his

                                  27   immigration proceedings occurred in San Francisco. Thus, venue is proper in this district

                                  28   and, as with jurisdiction, Respondents do not argue otherwise.
                                                                                     3
                                           B.    Legal Framework
                                  1
                                              Federal courts may grant a writ of habeas corpus to an individual if “[h]e is in
                                  2
                                       custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  3
                                       § 2241(c)(3).
                                  4
                                              Under 8 U.S.C. § 1226(c)(1)(A), the Attorney General is required to “take into
                                  5
                                       custody any alien who is inadmissible by reason of having committed any offense covered
                                  6
                                       in [8 U.S.C. § 1182(a)(2),]” including, among other things, a felony relating to a controlled
                                  7
                                       substance. And detention under § 1226(c) “must continue ‘pending a decision on whether
                                  8
                                       the alien is to be removed from the United States.’” Jennings v. Rodriguez, ___ U.S. ____,
                                  9
                                       138 S. Ct. 830, 844 (2018) (quoting 8 U.S.C. § 1226(a)) (emphasis in original); see also
                                  10
                                       Demore v. Hyung Joon Kim, 538 U.S. 510, 523 (2003) (“[D]etention during deportation
                                  11
                                       proceedings [is] a constitutionally valid aspect of the deportation process.”). In short,
Northern District of California




                                  12
 United States District Court




                                       “§ 1226(c) does not on its face limit the length of the detention it authorizes.” Jennings,
                                  13
                                       138 S. Ct. at 846.
                                  14
                                              At the same time, however, the Fifth Amendment “entitles aliens to due process of
                                  15
                                       law in deportation proceedings.” Demore, 538 U.S. at 523 (quoting Reno v. Flores, 507
                                  16
                                       U.S. 292, 306 (1993)). “The fundamental requirement of due process is the opportunity to
                                  17
                                       be heard at a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424
                                  18
                                       U.S. 319, 333 (1976). “Due process is flexible and calls for such procedural protections as
                                  19
                                       the situation demands.” Id. at 334. In Demore, for example, the Supreme Court permitted
                                  20
                                       mandatory prolonged detention of more than six months without a bond hearing. 538 U.S.
                                  21
                                       at 531. But it is doubtful “that any statute that allows for arbitrary prolonged detention
                                  22
                                       without any process is constitutional . . . .” Rodriguez v. Marin, 909 F.3d 252, 256 (9th
                                  23
                                       Cir. 2019) (emphasis added). “Even where detention is permissible, however, due process
                                  24
                                       requires ‘adequate procedural protections’ to ensure that the government’s asserted
                                  25
                                       justification for physical confinement ‘outweighs the individual’s constitutionally
                                  26
                                       protected interest in avoiding physical restraint.’” Casas-Castrillon v. Dep’t of Homeland
                                  27
                                       Sec., 535 F.3d 942, 950 (9th Cir. 2008) (quoting Zadvydas v. Davis, 533 U.S. 678, 690
                                  28
                                                                                     4
                                  1    (2001)).
                                  2           Because neither the Supreme Court nor the Ninth Circuit have decided whether
                                  3    prolonged detention without any bond hearing whatsoever is constitutional, the Court will
                                  4    apply the due process framework from Mathews and weigh (1) the private interest
                                  5    affected; (2) the risk of an erroneous deprivation of such interest and the probable value of
                                  6    additional procedural safeguards; and (3) the government’s interest. See Mathews, 424
                                  7    U.S. at 334–35; see also Soto v. Sessions, No. 18-cv-02891-EMC, 2018 WL 3619727, at
                                  8    *3 (N.D. Cal. July 30, 2018).
                                  9        C.     Fifth Amendment Due Process
                                  10          Landeros Jimenez undoubtedly has a strong liberty interest to be free from arbitrary
                                  11   or unreasonable imprisonment. See Rodriguez v. Robbins, 715 F.3d 1127, 1134 (9th Cir.
                                       2013) (quoting Zadvydas, 533 U.S. at 690); cf. Diouf v. Napolitano, 634 F.3d 1081, 1091
Northern District of California




                                  12
 United States District Court




                                  13   (9th Cir. 2011) (“[D]etention during [a 90-day] period certainly affects aliens’ interests in
                                  14   freedom from confinement, and requires that adequate procedural safeguards be in place to
                                  15   protect against the erroneous deprivation of liberty.”). Respondents do not seriously
                                  16   contest this point.
                                  17          Similarly, the risk of an erroneous deprivation of Landeros Jimenez’s liberty
                                  18   interest is high. He has not received any bond or custody redetermination hearing during
                                  19   his one-year detention. Thus, the probable value of additional procedural safeguards—a
                                  20   bond hearing—is high, because Respondents have provided virtually no procedural
                                  21   safeguards at all.
                                  22          As to the final Mathews factor, Respondents argue that Landeros Jimenez’s
                                  23   continued detention remains constitutional because it serves an immigration purpose: to
                                  24   assure his presence at removal. See Dkt. No. 12 at 18–19, 20. The Court does not doubt
                                  25   that the government has a strong interest in effecting removal. Cf. Demore, 538 U.S. at
                                  26   531 (“While the justification for 8 U.S.C. § 1226(c) is based upon the Government's
                                  27   concerns over the risks of flight and danger to the community . . . the ultimate purpose
                                  28   behind the detention is premised upon the alien’s deportability.”) (Kennedy, J.,
                                                                                     5
                                  1    concurring). But Mathews is a balancing test and “[d]ue process . . . calls for such
                                  2    procedural protections as the situation demands.” Mathews, 424 U.S. at 334. Here, the
                                  3    government’s asserted interest is hinged on mere speculation about Landeros Jimenez’s
                                  4    risk of flight or dangerousness. Although such speculation may be permissible when the
                                  5    detention is relatively brief (see Demore, 538 U.S. at 529), Landeros Jimenez’s one-year
                                  6    detention has now exceeded the time served for his underlying conviction. See Diop v.
                                  7    ICE/Homeland Sec., 656 F.3d 221, 233 (3d Cir. 2011) (“At a certain point, continued
                                  8    detention becomes unreasonable . . . unless the Government has justified its actions at a
                                  9    hearing inquiring into whether continued detention is consistent with [§ 1226(c)’s]
                                  10   purposes of preventing flight and dangers to the community.”).
                                  11          Moreover, Respondents’ argument loses sight of what is at stake. Landeros
                                       Jimenez seeks a bond hearing, not unqualified release. Providing a bond hearing would
Northern District of California




                                  12
 United States District Court




                                  13   not undercut the government’s asserted interest in effecting removal. After all, the purpose
                                  14   of a bond hearing is to inquire whether the alien represents a flight risk or danger to the
                                  15   community. See In re Guerra, 24 I.&N. Dec. 37 (B.I.A. 2006).
                                  16          Respondents next argue that there has been no due process violation because
                                  17   Landeros Jimenez’s detention was caused by his own choices. See Dkt. No. 12 at 20–22.
                                  18   Landeros Jimenez cannot be faulted, however, for his decision to accept the assistance of
                                  19   counsel, his decision to appeal, or his unfortunate history of schizophrenia. See Masood v.
                                  20   Barr, No. 19-cv-07623-JD, 2020 WL 95633, at *3 (N.D. Cal. Jan. 8, 2020) (“[I]t ill suits
                                  21   the United States to suggest that [petitioner] could shorten his detention by giving up [his
                                  22   appeal] rights and abandoning his asylum application.”).
                                  23          Accordingly, the Court finds that Landeros Jimenez’s continued detention without a
                                  24   bond hearing violates his Fifth Amendment due process rights and GRANTS his petition.
                                  25       D.    Standard and Burden of Proof
                                  26          The parties disagree as to who bears the burden to justify Landeros Jimenez’s
                                  27   continued detention. See Dkt. No. 1 at 17–18; Dkt. No. 12 at 29–31. In Singh v. Holder,
                                  28   638 F.3d 1196, 1203–04 (9th Cir. 2011), the Ninth Circuit placed the burden of proof on
                                                                                     6
                                  1    the government and set the applicable standard of proof as clear and convincing evidence.
                                  2    This Court may decline to follow Singh only if its holding is “clearly irreconcilable” with
                                  3    intervening Supreme Court precedent. See United States v. Robertson, 875 F.3d 1281,
                                  4    1291 (9th Cir. 2017). “It is not enough for there to be some tension between the
                                  5    intervening higher authority and prior circuit precedent, or for the intervening higher
                                  6    authority to cast doubt on the prior circuit precedent.” Id. (quoting Lair v. Bullock, 697
                                  7    F.3d 1200, 1207 (9th Cir. 2012)).
                                  8           Respondents contend that Singh is clearly irreconcilable with Jennings, 138 S. Ct.
                                  9    830. The Court disagrees. Although Jennings criticized the Ninth Circuit’s requirement
                                  10   that the government “provide procedural protections that go well beyond the initial bond
                                  11   hearing,” it did so in the context of the Ninth Circuit’s statutory interpretation of § 1226(c).
                                       Jennings, 138 S. Ct. 847–48. Jennings did not discuss burdens or standards of proof.
Northern District of California




                                  12
 United States District Court




                                  13   Moreover, Jennings explicitly left open the constitutional question and the Ninth Circuit’s
                                  14   opinion in Singh rests largely on constitutional considerations. See Singh, 638 F.3d at
                                  15   1203–04; see also Gonzalez v. Bonnar, No. 18-cv-05321-JSC, 2019 WL 330906, at *6–7
                                  16   (N.D. Cal. Jan. 25, 2019). Thus, the Court must continue to follow Singh.
                                  17   III. Conclusion
                                  18          The Court GRANTS Landeros Jimenez’s petition as to his Fifth Amendment claim.
                                  19   Respondents must release Landeros Jimenez from custody or provide him with a bond
                                  20   hearing before an IJ within 30 days of this order. At the hearing, Respondents must justify
                                  21   Landeros Jimenez’s continued detention by clear and convincing evidence. If the IJ does
                                  22   not issue a decision within 14 days of the bond hearing, Landeros Jimenez must be
                                  23   released from detention. The parties are ORDERED to file a joint status report by April 1,
                                  24   2020, regarding Landeros Jimenez’s detention or release.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: January 30, 2020                    _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
                                                                                      7
